DETAILED ACTION
	In response to the Office Action mailed 09/25/2020, the amendments were received 12/23/2020:
Claims 1, 2, 6, 7, 11, 14-16, and 18 were amended.
Claims 1-20 are pending.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1:
The best prior art, US 2014/0093051 (Nishimura), disclose a mobile imaging system, comprising: 
a mobile drive system ([0017], #2); 
an imaging assembly coupled to the mobile drive system [0019]; and 
a driving interface (#14) configured to move the imaging assembly relative to the mobile drive system both axially [0025] and radially [0025] in response to user manipulation [0020], and further configured to generate signals in response to the axial movement of the imaging assembly ([0020]-[0021]), the mobile drive system configured to move in response to the signals ([0021]-[0022]).
However, the prior art of record fail to teach the details of generate signals only in response to the axial movement of the imaging assembly bringing the imaging assembly to an end-of-travel position, the mobile drive system configured to move in response to the signals. Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements, the claim is deemed patentable over the prior art of record.  Claims 2-10 are allowed by virtue of their dependence.
Regarding claim 11:
The best prior art, US 2014/0093051 (Nishimura), disclose a method for a mobile imaging system including a radiation source coupled to a frame via a rotatable column and an arm (Fig. 1-5), the method comprising: responsive to the radiation source being positioned at an end-of-travel position and 
However, the prior art of record fail to teach the details of the end-of-travel position including a position where the radiation source is prevented from further movement in the direction of the force along the axis of the radiation source. Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements, the claim is deemed patentable over the prior art of record.  Claims 12-14 are allowed by virtue of their dependence.
Regarding claim 15:
The best prior art, US 2014/0093051 (Nishimura), disclose a mobile imaging system, comprising: 
a first hand-actuatable driving interface (16); 
an imaging assembly [0019]; 
a mobile drive system (2) coupled to the imaging assembly (Fig. 1-5, [0019]) and configured to drive the imaging system responsive to user manipulation of the first hand-actuatable driving interface ([0020]-[0021]); and a second driving interface coupled to a first moveable component of the mobile drive system including a hand-actuatable component (44), the mobile drive system further configured to move based on a degree of motion of the first movable component [0029].
However, the prior art of record fail to teach the details of the hand-actuatable component positioned on or forming a part of a first movable component of the mobile drive system, the first movable component including an imaging assembly or an arm coupling the imaging assembly to a rotatable column, the mobile drive system further configured to move based on a degree of motion of the first movable component. Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements, the claim is deemed patentable over the prior art of record.  Claims 16-20 are allowed by virtue of their dependence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANI FOX/
Primary Examiner
Art Unit 2884